       Case 3:20-cv-00315-DPM Document 4 Filed 11/16/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

TONYA R. ALLEN                                               PLAINTIFF

v.                        No. 3:20-cv-315-DPM

ROGER WATKINS, Landlord                                   DEFENDANT


                                ORDER

     Allen hasn't paid the $400 filing and administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed. Doc. 3. Her complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                  I,,
                                 D .P. Marshall Jr.
                                 United States District Judge
